Citation Nr: 1727039	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-40 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an earlier effective date than August 19, 2014 for the grant of service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran's claim of entitlement to service connection for lung cancer was received by VA on August 19, 2014.  

2.  The Veteran was subsequently notified that his claim was excluded from the Fully Developed Claim (FDC) program because he submitted a concurrent VA Form 21-4142 which directed VA to conduct further development to obtain identified private treatment records.  

3.  The record contains no statement, communication, or other written information from the Veteran prior to August 19, 2014 that can reasonably be construed as constituting a claim of entitlement to service connection for lung cancer.  


CONCLUSION OF LAW

The criteria for an earlier effective date than August 19, 2014 for the grant of service connection for lung cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim on appeal, and as discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Earlier Effective Date 

The law regarding effective dates states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.

In cases involving presumptive service connection, the effective date will be the date entitlement arose, if the claim is received within one year after separation from active duty; otherwise, it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

Additionally, Section 506 of PL 112-154, now codified as 38 U.S.C.A. § 5110(b)(2)(A) (West 2014), establishes different rules for the assignment of effective dates that are specific to claims decided under the fully developed claim (FDC) process.  Thereunder, the effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  38 U.S.C.A. § 5110(b)(2)(A).  A claim for service connection submitted through the FDC process, by definition, meets the statutory requirement of "an original claim that is fully-developed as of the date of submittal."  38 U.S.C.A. § 5110(b)(2)(B) (West 2014).  

The Veteran essentially claims that he is entitled to an earlier effective date under the rules of the FDC program.  However, the record clearly reflects that the Veteran's August 19, 2014, claim was excluded from the FDC program because the Veteran submitted a concurrent VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), which directed VA to conduct further development to obtain private (not VA or Department of Defense) treatment records identified by the Veteran.  

On August 20, 2014, one day after VA received the Veteran's claim, VA wrote to the Veteran and informed him under "Important Information," the following:

We cannot process your claim under the Fully Developed Claim (FDC) Program because we received evidence requiring further development after the claim was received.  Because your claim is not eligible for processing under the FDC Program, we are processing it under our standard claim processing procedures.

(Bold in original.)

Thus, the Veteran was informed very soon after he submitted his claim that he was not entitled to consideration of the claim under the FDC Program. 

The Veteran's representative asserted that VA failed in its duty to assist because VA should have informed the Veteran that his submission of VA Form 21-4142, which required further development, would exclude his claim from the FDC program; however, as laid out above, the Veteran was, in fact, properly notified that his claim was not eligible to be processed under the FDC program because it required further development to obtain identified private treatment records and; therefore, it would be processed under standard claim processing procedures.  See M21-1 Adjudication Procedures Manual, Part III, Subpart i, Chapter 3, Section A - General Information About the Fully Developed Claim (FDC) Program.  The August 20, 2014, letter shows that the Veteran's representative was carbon copied on the letter.

The Veteran's representative further asserts that VA should have provided the Veteran with the choice of withdrawing his VA Form 21-4142 or continuing with processing his claim as a regular claim; however, the Board finds it significant that following the August 20, 2014, notice letter, which, again, was sent to the Veteran one day after VA received his claim for benefits, neither the Veteran nor his representative indicated a desire to withdraw the VA Form 21-4142 in order to remain in the FDC Program.  

In sum, while the record is clear that the Veteran's lung cancer first manifested prior to the current effective date of August 19, 2014, the applicable law (which applies to non-FDC Program claims) does not provide a basis for an earlier effective date because the controlling law sets the date of a grant of service connection as not being earlier than the date of claim under the statute and as the date of claim or the date entitlement arose, whichever is later, under the regulation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  

Although the Board acknowledges that the October 2014 statement of the case (SOC) erroneously stated the Veteran had filed a previous claim, a review of the claims file reveals that there exists no communication that could reasonably be construed as a formal or informal claim for service connection for lung cancer prior to August 19, 2014, when the Veteran submitted his claim on appeal.  It appears that the Decision Review Officer meant to write that the Veteran had "not" previously submitted a claim, which, had the Veteran submitted a prior claim, could have allowed an earlier effective date based on application of 38 C.F.R. § 3.816, which is the more likely the basis for the typographical error.  

Despite the likely typographical error in the SOC, the fact remains that the record contains no application, statement, or submission that may reasonably be viewed under the standards ordinarily governing compensation claims as indicating an intent to apply for compensation for lung cancer prior to August 19, 2014, and the Veteran was properly notified one day later that his claim was excluded from the FDC program based upon his submission of VA Form 21-4142 which required further development for private treatment records.  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than August 19, 2014 is warranted, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date earlier than August 19, 2014 for the grant of service connection for lung cancer is not warranted, there is no reasonable doubt to be resolved, and the appeal is denied.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  


ORDER

An effective date earlier than August 19, 2014, for the grant of service connection for lung cancer is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


